DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/596,854 (Lee et al) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claim 1 of the instant application are encompassed by claims 1-16 of copending Application No. 17/596,854 (Lee et al) (reference application).
Instant Application No. 17/597,113 (Claim 1)
Copending Application No. 17/596,854 (Claims 13 and 16)
         A method of receiving a signal by a receiving user equipment (UE) for optical wireless communication, the method comprising:
         establishing a communication link with a transmitting UE to perform the wireless optical communication;

      A receiving user equipment (UE)  configured to receive a signal in an optical wireless communication system, the receiving UE comprising:
       a transceiver; and
        a processor configured to: control the transceiver to receive, from a transmitting UE with a established communication link  (i.e., see Claims 13 and 16 of Copending Application No. 17/596,854);
        receiving optical signals from the transmitting UE through the communication link; and


     control the transceiver to receive, from the transmitting UE, a second optical signal based on the feedback information;
       wherein the feedback information includes requesting an increase or decrease in an orbital angular momentum (OAM) mode index of the first optical signal (i.e., see Claims 13 and 16 of Copending Application No. 17/596,854);

          performing interference cancellation on the optical signals,    
         wherein establishing the communication link comprises exchanging initial information with the transmitting UE,
       wherein the initial information includes an orbital angular momentum (OAM) mode applied to the optical signals, and
         wherein the interference cancellation is performed based on the OAM mode.

     control the transceiver to transmit, to the transmitting UE, feedback information on the first optical signal; and control the transceiver to receive, from the transmitting UE, a second optical signal based on the feedback information;
       wherein the feedback information includes requesting an increase or decrease in an orbital angular momentum (OAM) mode index of the first optical signal (i.e., see Claims 13 and 16 of Copending Application No. 17/596,854);



	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent No. 9,712,273 cited by applicant) in view of Sacco et al (Pub. No.: US 2017/0170574 cited by applicant) OR Sasaki et al (Pub. No.: US 2021/0021053).
	Regarding claims 1 and 8, referring to Figures 1-9, Yu et al teaches a method of receiving a signal by a receiving user equipment (UE) (i.e., ONU 107, Figs. 1, 3 and 8) for optical wireless communication, the method comprising:
establishing (i.e., ONU 107, Figs. 1, 3 and 8) a communication link (i.e., FSO link with OAM Mux 109, Figs. 1, 3 and 8) with a transmitting UE (i.e., OLT 103, Figs. 1, 3 and 8) to perform the wireless optical communication; and
receiving (i.e., ONU 107, Figs. 1, 3 and 8) optical signals from the transmitting UE (i.e., OLT 103, Figs. 1, 3 and 8) through the communication link (i.e., Figures 1, 3 and 8, col. 3, lines 42-67, col. 4, lines 1-12, col. 5, lines 12-67, col 6, lines 1-57, col. 7, lines 5-38, and col. 9, lines 32-35).
Yu et al differs from claims 1 and 8 in that he fails to specifically teach performing interference cancellation on the optical signals, wherein establishing the communication link comprises exchanging initial information with the transmitting UE, wherein the initial information includes an orbital angular momentum (OAM) mode applied to the optical signals, and wherein the interference cancellation is performed based on the OAM mode. However, Sacco et al in Pub. No.: US 2017/0170574 teaches performing interference cancellation (i.e., interference canceller XIC 19, Fig. 1) on the signals, wherein establishing the communication link comprises exchanging initial information with the transmitting UE (i.e., transmitter 1T, Fig. 1), wherein the initial information includes an orbital angular momentum (OAM) mode applied to the signals, and wherein the interference cancellation (i.e., interference canceller XIC 19, Fig. 1) is performed based on the OAM mode (i.e., Figure 1, page 2, paragraphs [0022]-[0031], page 3, paragraphs [0032]-[0037], and page 5, paragraph [0072]). OR, Sasaki et al in Pub. No.: US 2021/0021053 teaches performing interference cancellation (i.e., channel estimation unit 231, receiving weight calculation unit 232, feedback processing unit 24,  Fig. 5) on the signals, wherein establishing the communication link comprises exchanging initial information with the transmitting UE (i.e., transmitter 13-K, Fig. 5), wherein the initial information includes an orbital angular momentum (OAM) mode applied to the signals, and wherein the interference cancellation (i.e., channel estimation unit 231, receiving weight calculation unit 232, feedback processing unit 24,  Fig. 5) is performed based on the OAM mode (i.e., Figures 4-7, page 4, paragraphs [0042]-[0059], and page 5, paragraph [0060]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the performing interference cancellation on the signals, wherein establishing the communication link comprises exchanging initial information with the transmitting UE, wherein the initial information includes an orbital angular momentum (OAM) mode applied to the signals, and wherein the interference cancellation is performed based on the OAM mode as taught by Sacco et al OR Sasaki et al in the system of Yu et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the error signal and improving the performance of the system.

Allowable Subject Matter
6.	Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                           Conclusion
7.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byun et al (Pub. No.: US 2015/0188660) discloses apparatus and method for simultaneously transmitting and receiving orbital angular momentum (OAM) modes.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636